DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, lines 19 – 20: --[[the]] subject’s identification--.
Claim 10, lines 14 – 15: --[[the]]a smart telephone--.

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “wherein the physiological measuring device is engaged, providing the quantitative readout of the physiological condition of the subject, an image of the measuring device including the readout is captured by the imaging apparatus in a single image, the image recognition module identifies the device and the nature of the physiological condition, processes the readout image by optical character recognition, and transmits the information, including the nature of the device and the physiological condition, the
subject’s identification, and the processed value of the readout to the internet-connected server” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 5, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 6, the prior art of record does not teach claimed limitation: “wherein the physiological measuring device is engaged, providing the quantitative readout of the physiological condition of the subject, an image of the measuring device including the readout is captured by the imaging apparatus in a single image, and the image and identity of the subject is sent to the internet-connected server, where the image recognition module identifies the device and the nature of the physiological condition, and processes the readout image by optical character recognition” in combination with all other claimed limitations of claim 6.
Regarding Claims 7 – 10, the claims are allowed as they further limit allowed claim 6.

The closest references are found based on the updated search:
Brown (US 2020/0084383 A1) discloses a measuring device providing a quantitative output of a physiological condition of a subject; a non-transitory identifier affixed to a surface proximal to the measuring device; an imaging apparatus having an Internet connection; and an internet-connected server coupled to a data repository, the Internet-connected server executing coded instructions on a processor; wherein the physiological measuring device is engaged, providing a quantitative indication of the physiological condition of the subject (see claim 1).
Grunkin et al. (US 10,209,165 B2) suggests an image analysis method that provides a quantitative readout of the marker on a given digital image; g) calculating a reference level as a mean, trimmed mean, median or mode of the quality parameter(s) of all of the reference specimen(s) (see claim 1).
Dumoulin (US 5,233,298) teaches a method for quantitative measurement of fluid motion in a vessel of a subject comprising the steps of:  applying a homogeneous magnetic field over said subject (see claim 1).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 6, therefore claims 1 – 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/7/2022